Citation Nr: 1521610	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.  He died in August 2009.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs Regional Office in St. Paul, Minnesota, in which the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  

Service connection for the cause of the Veteran's death was denied by a previous unappealed rating decision.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  In an unappealed April 2010 rating decision, the RO denied entitlement to VA death benefits.

2.  The additional evidence received since the April 2010 rating decision does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for the Veteran's cause of death may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in October 2012, VA provided the appellant compliant notice, which she acknowledged in December 2012.

The Board observes that in claims to reopen a previously denied claim VA's duty to assist by arranging for an examination or securing a medical opinion is not triggered unless the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

Certain chronic diseases, including malignant tumors (i.e., multiple myeloma) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active military service, certain diseases, including multiple myeloma, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

The appellant filed her original claim seeking service connection for the cause of the Veteran's death in September 2009.  That claim was denied by an April 2010 rating decision, which noted that the Veteran was not service connected for any disability during his lifetime and denied the claim based essentially on findings that his service treatment records are negative for multiple myeloma and his service records do not show that he served in the Republic of Vietnam.  The appellant was notified of the decision by letter in May 2010.  She did not appeal the denial, or submit any additional pertinent evidence within the following year.  Consequently, the April 2010 decision is final.  38 U.S.C.A. § 7105.

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.  

The evidence of record at the time of the April 2010 rating decision included the Veteran's STRs, which are silent for malignant tumors, including multiple myeloma; his DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, showing no service in the Republic of Vietnam; and his Certificate of Death, listing the causes of death as multiple myeloma and respiratory failure.  

Pertinent evidence received since the April 2010 rating decision consists of the appellant's claim that the Veteran's "cancer was caused by the agent orange" used while the Veteran was stationed in Vietnam.  See March 2012, December 2012 and September 2013 statements from the appellant.  

Because service connection for the cause of the Veteran's death was denied in April 2010 based on findings that his service treatment records are negative for multiple myeloma and his service records do not show that he served in the Republic of Vietnam; for evidence to be new and material in this matter, it would have to tend to show that either multiple myeloma was shown in service (or during the first post-service year) or that the Veteran had service in the Republic of Vietnam.  

While the appellant's statements that the Veteran's cancer was caused by his service in Vietnam were added to the record since the April 2010 rating decision and are new evidence in the sense that they were not considered in that decision, these statements are not material evidence.  The appellant's statements do not tend to show that the Veteran, in fact, had service in the Republic of Vietnam or that his multiple myeloma was shown in service (or within the first post service year.)  

In summary, there has been no evidence added to the record since the April 2010 rating decision that provides new information that relates positively to an unestablished fact necessary to substantiate the appellant's claim of service connection for the Veteran's cause of death.  Nothing new has been submitted showing or suggesting that the Veteran had service in the Republic of Vietnam or that his multiple myeloma was shown in service (or within the first post service year.)  Therefore, the additional evidence does not address an unestablished fact necessary to substantiate the claim; does not raise a reasonable possibility of substantiating the claim; and is not material.  Accordingly, the claim of service connection for the cause of the Veteran's death may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for the Veteran's cause of death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


